Title: From John Adams to Horatio Gates, 18 June 1776
From: Adams, John
To: Gates, Horatio


     
      My dear General
      Philadelphia June 18. 1776
     
     We have ordered you to the Post of Honour, and made you Dictator in Canada for Six Months, or at least untill the first of October.— We dont choose to trust you Generals, with too much Power, for too long Time.
     I took my Pen, at this Time, to mention to you the Name of a young Gentleman, and recommend him to your Notice and Favour. His Name is Rice. This Gentleman is the Son of a worthy Clergyman. He was educated at Harvard Colledge, where he was an Officer of the Military Company, and distinguished himself as a soldier in the manual Exercises and Manoeuvres. After he came out of Colledge he put himself under my Care as a Student of the Law. While he was in my Office he was very usefull in the Neighbourhood in training the Companies of Militia there. He is a modest, sensible, and well read young Man, and a very virtuous and worthy one. In my Absence from home, after the Battle of Lexington, he applied for a Commission in the Army, and obtained a Place, in my opinion vastly below his real Merit; I mean that of Adjutant in General Heaths now Coll. Greatons Regiment. In this Capacity, he has continued, from his first Engagement which was immediately after the Battle of Lexington, untill this Time, and is now in Canada with his Regiment—and I have been informed by a Variety of Officers, that he has behaved remarkably well. As you are going to Canada, with full Powers, I must beg the Favour of you to think of this young Gentleman, inquire into his Character and Conduct, and if you can, consistently with the Public Service, advance him to some Place more Adequate to his Abilities and Merits, and services, I should take it as a Favour.
     
      I pray God to prosper you in Canada, and grant you a plentifull Crop of Laurells, and am your Affectionate humble Servant,
      John Adams
     
    